Citation Nr: 9932958	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  98-06 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior than May 15, 1995, for 
a 30 percent disability evaluation for residuals of a shell 
fragment wound, left knee, with torn muscles in the mid-knee, 
keloidal disfiguring scarring of the lateral aspect, and 
muscle atrophy, Muscle Groups XI and XIV.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his son



ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to June 
1945.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a November 1997 rating decision 
by the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs which increased the rating for 
the veteran's service-connected left knee disability to 30 
percent, effective May 15, 1995.  A notice of disagreement as 
to the assigned effective date was received in February 1998, 
and a statement of the case was issued that same month.  A 
substantive appeal was received in April 1998.  In August 
1998, the veteran and his son testified at a personal hearing 
in Washington, D.C. before the undersigned Member of the 
Board.

The Board notes that at the time of the November 1997 rating 
decision from which the present appeal arises, the veteran 
had already initiated and completed an appeal from a November 
1995 rating decision which had continued a 10 percent rating 
for his left knee disability.  As ready noted, the November 
1997 rating decision increased the rating to 30 percent.  
However, in his February 1998 notice of disagreement on the 
effective date issue, the veteran indicated that he agreed 
with the increase in the rating, thus effectively withdrawing 
his appeal on the increased rating issue.  Accordingly, the 
only issue now in appellate status is entitlement to an 
earlier effective date for the 30 percent rating.

Nevertheless, at the August 1998 Board hearing, the veteran's 
representative indicated that he wished to raise claims of 
clear and unmistakable error (CUE) in prior rating decisions, 
namely, those issued in April 1946 and February 1948.  The 
representative argued that there was error involved in those 
rating decisions concerning the assignment of disability 
evaluations for the veteran's service-connected left upper 
arm, left knee, and left foot disabilities.  Further, the 
veteran's representative also presented argument regarding 
entitlement to a separate disability rating for painful and 
tender scars apart from the muscle injury rating.  These new 
claims are hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1.  In a March 27, 1990, decision, the Board denied an appeal 
by the veteran on the issue of entitlement to a rating in 
excess of 10 percent for his service-connected left knee 
disability. 

2.  A Report of Contact (VA Form 119), dated May 15, 1995, 
documents a telephone call from the veteran on that date 
wherein he requested that his service-connected left knee be 
reevaluated due to increased severity.

3.  Prior to May 15, 1995, it was not factually ascertainable 
that the criteria for entitlement to a 30 percent evaluation 
for the service-connected left knee disability had been met. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
May 15, 1995, for an award of a 30 percent schedular 
disability evaluation for residuals of a shell fragment 
wound, left knee, with torn muscles in the mid-knee, keloidal 
disfiguring scarring of the lateral aspect, and muscle 
atrophy, Muscle Groups XI and XIV have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, the Board observes that the veteran 
suffered a shrapnel injury to the left knee in 1945, and 
service connection was subsequently established.  A 10 
percent rating was subsequently assigned for a left knee 
scar, effective from April 1946. 

The Board first notes that in November 1987, the veteran 
requested an increase in the 10 percent rating for his 
service-connected left knee disability.  The 10 percent 
rating was continued in a February 1988 rating decision.  The 
veteran appealed, and the appeal was denied by the Board in a 
decision dated March 27, 1990.  A decision of the Board is 
final.  38 U.S.C.A. §§ 7103, 7104. 

The record further shows that the veteran indicated in a May 
15, 1995, telephone communication that he wanted the 
residuals of his service-connected shell fragment wound of 
the left knee be reevaluated due to increased severity.  The 
RO determined that a 30 percent rating was warranted and 
assigned an effective date of May 15, 1995.  The veteran has 
appealed from the assignment of the May 15, 1995, effective 
date, contending that he is entitled to a 30 percent 
disability evaluation from April 1, 1946.

Applicable regulations provide that, except as otherwise 
provided, the effective date of an evaluation and award of 
compensation will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400.  The effective date of an increase in disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if a claim is received within one year from such 
date; otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2); See also 
VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Additionally, 38 C.F.R. § 3.157(a) provides that a report of 
hospitalization which meets certain requirements will be 
accepted as an informal claim for benefits if the report 
relates to a disability which may establish entitlement.  
Further, 38 C.F.R. § 3.157(b)(1) provides that the date of an 
outpatient or hospital examination or admission to a VA or 
uniformed service hospital will be accepted as the date of 
receipt of a claim for increased benefits.  The provisions of 
this paragraph apply only when such reports relate to 
examination or treatment of a disability for which service 
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.

The Board also stresses at this point that since entitlement 
to a rating in excess of 10 percent was effectively denied by 
the Board in its March 27, 1990, decision, the concept of the 
finality of that determination precludes consideration of any 
time period prior to March 27, 1990 (except by a claim of 
clear and unmistakable error as discussed and referred to the 
RO in the introduction of the present decision).

Review of the evidence of record discloses no evidence which 
documents entitlement to a 30 percent disability evaluation 
for residuals of the veteran's service-connected shell 
fragment wound of the left knee after March 27, 1990, and 
prior to May 15, 1995.  While the claims file does include VA 
outpatient reports dated from October 1994 to January 1995, 
these records document treatment for unrelated disorders.  As 
such, these medical reports cannot be viewed either as 
evidence of an increase in left knee disability or an 
informal claim for an increased evaluation.  

The Board acknowledges that veteran's statements as well as 
the testimony offered by him and his son at the Board hearing 
in August 1998.  However, the issue in the present case 
involves the proper assignment of an effective date for the 
30 percent rating.  The assignment of effective dates is 
governed by specific legal criteria set forth in applicable 
laws and regulations, and the Board is not at liberty to 
deviate from those laws and regulations.  Therefore, while 
the Board recognizes the veteran's honorable service to his 
country and understands his contentions, within the 
parameters of the effective date issue currently before the 
Board there is no basis for finding entitlement to the 30 
percent rating prior to May 15, 1995. 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals




 

